Dreyfus Short Duration Bond Fund Item 77C: Proxy Results: Dreyfus Short Duration Bond Fund (formally, Dreyfus Short-Intermediate Government Fund) held a special meeting of shareholders on October 23, 2013.The proposals considered at the meeting and the results are as follows: Shares For Against Abstain 1 . To approve removing a fundamental investment restriction that prevents the fund from purchasing certain securities, including corporate bonds and municipal bonds. 4,655,602 1,152,775 326,212 2 . To approve revising a fundamental investment restriction regarding making loans. 4,231,381 1,476,226 426,982 3 . To approve changing a fundamental investment restriction regarding investing in real estate and commodities. 4,195,466 1,552,348 386,775 4 . To approve revising a fundamental investment restriction regarding underwriting the securities of other issuers. 4,253,135 1,419,244 462,210 5 . To approve changing a fundamental investment restriction regarding investing in companies for the purpose of exercising control to a non-fundamental policy. 4,251,325 1,417,765 465,499
